United States Court of Appeals
                                                                  Fifth Circuit
                                                               F I L E D
                 IN THE UNITED STATES COURT OF APPEALS
                                                                June 10, 2003
                         FOR THE FIFTH CIRCUIT
                                                            Charles R. Fulbruge III
                                                                    Clerk

                             No. 02-50362
                           Summary Calendar



UNITED STATES OF AMERICA,

                                      Plaintiff-Appellee,

versus

ARNALDO RAFAEL VICENTE INFANTE-CABRERA,
also known as Juan Santos,

                                      Defendant-Appellant.

                          --------------------
             Appeal from the United States District Court
                   for the Western District of Texas
                      USDC No. EP-01-CR-1150-1-DB
                          --------------------

Before HIGGINBOTHAM, SMITH, and CLEMENT, Circuit Judges.

PER CURIAM:*

     Arnaldo Rafael Vicente Infante-Cabrera appeals his guilty

plea conviction for conspiracy to import more than 5 kilograms of

cocaine in violation of 21 U.S.C. §§ 963, 952(a), 960(a)(1) and

(b)(1)(B).     Infante-Cabrera argues that the district court did

not adequately comply with FED. R. CRIM. P. 11 at his guilty-plea

hearing.   He argues that the individual variances from the rule,

as well as the cumulative effect of the individual variances,

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 02-50362
                                 -2-

were clear or obvious errors that affected his substantial

rights.

     After reviewing the entire record, United States v. Vonn,

535 U.S. 55, 122 S. Ct. 1043, 1046 (2002), we have determined

that none of the Rule 11 errors alleged by Infante-Cabrera

affected Infante-Cabrera’s substantial rights or affected the

fairness, integrity, or public reputation of the judicial

proceedings in this case.   See United States v. Calverley,

37 F.3d 160, 162-64 (5th Cir. 1994) (en banc), abrogated in part,

Johnson v. United States, 520 U.S. 461 (1997).   Infante-Cabrera’s

“cumulative effect” argument is also without merit.   We conclude

from the record that it is not likely that, had the district

court conducted an ideal Rule 11 plea colloquy, Infante-Cabrera’s

willingness to plead guilty would have been affected.   See United

States v. Reyes, 300 F.3d 555, 559 (5th Cir. 2002).

     Infante-Cabrera also argues that he received ineffective

assistance of counsel at rearraignment and at sentencing.

A claim of ineffective assistance of counsel cannot be resolved

on direct appeal when the claim has not first been raised in

the district court.   United States v. Bounds, 943 F.2d 541, 544

(5th Cir. 1991).   Because the district court did not make any

factual findings regarding the allegations of ineffective

assistance, an analysis of these claims would require speculation

by this court as to the reasons for counsel’s alleged acts and

omissions.   See United States v. Kizzee, 150 F.3d 497, 503
                           No. 02-50362
                                -3-

(5th Cir. 1998).   We therefore decline to reach the merits of

Infante-Cabrera’s ineffective assistance of counsel claim without

prejudice to his right to present this matter to the district

court via a motion under 28 U.S.C. § 2255.   See United States

v. Route, 104 F.3d 59, 64-65 (5th Cir. 1997).

     AFFIRMED.